In an action, inter alia, to recover damages for assault and battery, the plaintiffs appeal from an order of the Supreme Court, Queens County (Lonschein, J.), dated January 3, 1992, which denied their motion to deem service of their amended complaint proper and directed that their original complaint, as modified by the order of the same court dated July 11,1991, be reinstated.
Ordered that the order is affirmed, with one bill of costs to *447the respondents appearing separately and filing separate briefs.
This action arose from an incident in which certain police officers and employees of the defendant New York City Housing Authority allegedly entered the plaintiffs’ apartment, committed assault and battery upon them, and then illegally arrested and maliciously prosecuted them.
Because the amended answer of the New York City Housing Authority set forth no counterclaim and required no reply, the plaintiffs were properly denied leave to serve an amended complaint pursuant to that provision of CPLR 3025 (a) which allows for the service of an amended complaint without leave of court within 20 days after service of a pleading responding to the original complaint (see, Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3025:2, at 352). In any event, to the extent the proposed amended complaint contained causes of action that had been previously dismissed or for which leave to replead had been denied, leave to serve it was properly denied pursuant to the law of the case doctrine (see, 1 Carmody-Wait 2d, NY Prac §§ 2:64, 2:67). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.